Citation Nr: 0615579	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
where the RO declined reopening the claim finding no new and 
material evidence. The veteran had a hearing before the Board 
in February 2006 and the transcript is of record.

The case was brought before the Board in September 2005, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to afford the veteran a hearing as 
requested. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.

In the present appeal, the veteran was provided with notice 
in November 2002 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denial and what would 
specifically constitute "material" evidence here. 
Accordingly, the notice is not VCAA compliant as defined in 
Kent.

Additionally, the veteran identified several periods of 
treatment for his condition both in his original claim and 
during his February 2006 hearing, which the RO has not 
attempted to obtain. Specifically, the veteran, on his 
original January 1982 filed claim, identified that he was 
treated at the VA medical center (VAMC) in Dallas in August 
1981, and the VAMC in Waco in January 1982. During his 
February 2006 hearing, moreover, the veteran identified that 
he was treated by VAMC Dallas in the late 70's until 1981 and 
VAMC Waco since then. Moreover, the veteran claims to have 
been hospitalized both in Dallas and in Waco in 1999 and 
2000. 

The Board has reviewed the claims file, and it contains 
records for VA treatment from 1988 to 1990, some records for 
1994, and from 1999 to 2002.  Clearly any records pre-dating 
1988 and closer in time to the veteran's period of service 
would be relevant to his claim, and there are significant 
time gaps in the records, although he states he has routinely 
received hospitalization and treatment.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the RO should attempt to obtain 
these records and any recent treatment from November 2002 to 
the present.  

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue on appeal, 
including an explanation as to what 
constitutes "new" and "material" evidence 
in his case, including a description of the 
basis of the prior denial, as outlined by the 
Court in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006). 

2. Obtain the veteran's medical treatment and 
hospitalization records for psychiatric 
treatment from the following VA Medical 
Centers:

*	VAMC Waco, Texas from 1981 to the 
present.
*	VAMC Dallas, Texas from 1970 to the 
present. 

All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After the above is complete, readjudicate 
the veteran's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


